Citation Nr: 1635278	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  07-09 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a schedular evaluation greater than 10 percent for residuals of a left knee internal derangement with lateral instability.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1980 to January 1987.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2015, the Board denied the claim but granted entitlement to a separate 10 percent evaluation for left knee degenerative joint disease due to painful motion. The Veteran appealed the claim regarding the rating assigned for left knee internal derangement, to the United States Court of Appeals for Veterans Claims (Court).  

In December 2015, the Court granted a joint motion to remand the claim governing the rating assigned for internal derangement of the left knee.  The Court did not disturb the Board's award of a separate 10 percent evaluation for left knee degenerative joint disease due to painful motion. 

The Veteran testified in support of this claim during a hearing held at the RO before another Veterans Law Judge in May 2012.  That Veterans Law Judge is not available to participate in this case.  Hence, in March 2016, the Board advised the appellant of his right to testify at a new hearing.  In April 2016, the Veteran, through his attorney, responded to the letter and stated that he did not wish to have another hearing. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board notes that in the aforementioned May 2015 Board decision the issues of entitlement to service connection for pes planus, entitlement to an increased rating for a schizoaffective disorder, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders were remanded.  Given that the development ordered remains incomplete, or these issues remain on review before the AOJ, the Board will not address them at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's left knee was last examined for VA compensation purposes in January 2016.  Unfortunately, that examination is inadequate, particularly in light of the terms of the December 2015 joint motion.  For example, when the examiner was asked, "Does pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time," the examiner replied, "unable to say (without) speculation."  The examiner was then advised that if she was unable to say without speculation she was to explain why.  Her response, in total, was "speculation."  

Further, in response to several questions the examiner wrote that "the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time," yet no rationale was provided for this response.  Hence, further development is required. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for his left knee.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination by an orthopedist to evaluate nature and extent of any residuals of a left knee internal derangement with lateral instability.  The physician examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The physician examiner must specify in the report that these records have been reviewed.  The orthopedist is to provide a detailed review of the Veteran's pertinent medical history, any current complaints, and the nature and extent of the Veteran's left knee internal derangement.  A complete rationale for any opinions expressed must be provided.  The report must provide a fully explanatory rationale for all conclusions reached. 

The orthopedist must specifically address the Veteran's statements that he suffers from severe left knee instability," and explain whether the evidence of record does or does not support his statements.  If the orthopedist finds that the evidence does not support the claim of severe instability the reasons why must be explained in detail.  If the orthopedist finds that the appellant's assertions are not credible, the examiner should explain why in detail.  The orthopedist should also offer an opinion whether the appellant currently shows evidence of slight, moderate, or severe recurrent subluxation or lateral instability.  A complete rationale must be provided for any opinion offered.

If the requested opinion cannot be rendered without resorting to speculation, the orthopedist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3. After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once. Then readjudicate the claim, considering all evidence of record. If any benefit sought remains denied the Veteran and his representative must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




